DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  If the ratio of the ten-point mean roughness to maximum height is 0.36 to 0.61 and the maximum height is 1.1. to 2.2. microns, the ten-point mean roughness cannot be greater than 1.34 microns (0.61 times 2.2 microns) so the ten-point mean roughness cannot be the more broadly claimed 2 microns or less or 1.5 microns or less.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kanno et al. (WO 2016/136537 A1).
Kanno discloses a base material, specifically liquid crystal polymer, and a conductive material, specifically metal, on the base material ([0001], [0014], and [0033]). Table 1 contains liquid crystal polymer film examples with specific Rz (maximum height roughness) and RzJIS (ten point height roughness) values where the 5th example (see Table 1, 5th example with an Ra of 0.12 microns, Rz of 1.6 microns, and RzJIS of 0.83 microns) has an Rz value of 1.6 and RzJIS value of 0.83 which gives a ratio of 0.52 which is in the claimed range for the ratio in instant claims 1 and 7 and claimed RzJIS range in instant claims 4 and 5. The table further contains other examples (See Table 1, the 9th, 11-13th, and the third averaging example) which have ratios inside the instantly claimed range where the values range from 0.37 to 0.44.
Claim(s) 1, 4-6 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogiwara et al. (JP 2007-092036 A).
Ogiwara discloses a polymer film with an irregular shape on its surface where a conductive metal film is formed on the surface of the polymer film ([0001], [0051]-[0052], and [0063]). The polymer film is liquid crystal polymer ([0024], [0030], [0031], and [0040]). Rz (ten-point mean roughness) and Ry (maximum height) are measured according to JIS B0601 (1994) ([0045]) and the LCP include Rz/Ry ratios of 0.57 (Example 13, Table 3), 0.61 (Example 30, Table 3), 0.51 (Example 33, Table 3), 0.56 (Example 3, Table 8), 0.53 (Example 4, Table 8), 0.53 (Example 5, Table 8). 0.61 (Example 3, Table 11), 0.52 (Example 6, Table 11), and 0.37 (Example 7, Table 11) with specific Rz values of 1.21 microns (Example 13, Table 3), 1.25 microns  (Example 3, Table 8), 1.23 microns  (Example 6, Table 11), and 1.29 microns  (Example 7, Table 11) and Ry values of 2.12 microns (Example 13, Table 3), 2.22 microns (Example 3, Table 8), and 2.08 microns (Example 4, Table 8) so that at least Example 13 on Table 3, Example 3 on Table 8, and Example 4 on Table 8 satisfy instant claims 1 and 6 and Example 13 on Table 3 (ratio is 0.57, Ry is 2.12 microns and Rz is 1.21 microns) and Example 3 on Table 8 (ratio is 0.56, Ry is 2.22 microns and Rz is 1.25 microns) satisfy instant claims 4 and 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno.
Kanno discloses the liquid crystal polymer film of claim 1 as discussed above.
Kanno does not disclose a general range for Ra values but does disclose examples with Ra values of 0.08 and 0.09 microns (Kanno, Table 1, the third and first examples) which is within the claimed ranges of instant claims 2 and 3. These examples have ratio values of 0.63 and 0.78 so are considered close to but not overlapping the ratio range of instant claim 1. However, it would have been obvious to one of ordinary skill in the at the effective filing date of the invention to design films with Rz/Ry ratios within the claimed range like the examples in Kanno as films with acceptable Rz and RzJIS values and for the Ra value to be minimized below 0.09 or 0.08 microns to suppress excessive increase in surface roughness which is a desired characteristic in a substrate which is going to be coated with metal (Kanno, [0022] and [0048]).
Claims 2-3, 7-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno or Ogiwara as applied to claim 1 above, and further in view of Hashizume et al. (US 2017/0347464 A1).
Kanno or Ogiwara discloses the liquid crystal polymer film of claim 1 as discussed above. 
Kanno or Ogiwara does not teach both sides of the base material having the claimed roughness where both sides are covered with a metal layer. Further, Kanno or Ogiwara does not generally disclose an Ra value for either side of the film.
Hashizume teaches a substrate for a printed wiring board with good circuit formability while maintaining adhesive strength comprising a base film, specifically liquid crystal polymer, and a conductive layer, specifically a metal (abstract, [0047], and [0063]). Hashizume further teaches providing the conductive layer on both sides of the base film to make a double-sided printed wiring board ([0108]). The base film should have an Sa (which is the area measurement of Ra) of 0.04 to 0.1 microns to assure sufficient adhesive strength, ability to remove conductive material, and form a conductive pattern ([0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine Kanno or Ogiwara and Hashizume so that a conductive layer is on both sides of the base material to have a double sided printed wiring board (see Kanno, [0062] which discloses the electronic component being wiring, Ogiwara, [0001] which also discloses a wiring board, and Hashizume, [0108]). Further, it would have been obvious for the Ra value for the liquid crystal polymer in Kanno or Ogiwara to be within the Sa range taught in Hashizume of 0.04 to 0.1 microns which overlaps the claimed range to have a film surface that has sufficient adhesiveness and ability to form a conductive pattern (Hashizume, [0056]) where it would be obvious to have the same property for a section of an area (e.g. a single line of an area, Ra) as the entire area since the same advantages, e.g. adhesiveness and ability to form a conductive pattern, would also be expected for the section of an area. If the conductive layer is on both sides of the resin base, it would have been obvious to have the same surface properties on both sides as desirable surface structure for adhering a conductive layer to each side. 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno or Ogiwara as applied to claim 1 above, and further in view of Watanabe (JP 2005-297405 A).
Kanno or Ogiwara discloses the liquid crystal polymer film of claim 1 as discussed above. 
Kanno or Ogiwara does not disclose generally the claimed Ra range.
Watanabe discloses a metal seed and copper conductive layer formed on a thermoplastic liquid crystal polymer film where the polymer and layer have excellent affinity and adhesion ([0008]) and where the polymer film is plasma-treated to have an Ra of 10 to 100 nm and a maximum height Rz of 100 to 1000 nm ([0009] and [0014]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kanno or Ogiwara to have an Ra value in the range of 10 to 100 nm as taught in Watanabe to avoid defects that may occur in the metal seed layer and copper conductive layer formed on the liquid crystal polymer film while still maintaining adhesive force (Watanabe, [0014]).
Claims 8, 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno or Ogiwara in view of Watanabe as applied to claims 2 or 3 above, and further in view of Hashizume.
Kanno or Ogiwara in view of Watanabe discloses the liquid crystal polymer film of claim 2 or 3 as discussed above. 
Kanno or Ogiwara does not teach both sides of the base material having the claimed roughness. 
Hashizume teaches a substrate for a printed wiring board with good circuit formability while maintaining adhesive strength comprising a base film, specifically liquid crystal polymer, and a conductive layer, specifically a metal (abstract, [0047], and [0063]). Hashizume further teaches providing the conductive layer on both sides of the base film to make a double-sided printed wiring board ([0108]). The base film should have an Sa (which is the area measurement of Ra) of 0.04 to 0.1 microns to assure sufficient adhesive strength, ability to remove conductive material, and form a conductive pattern ([0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine Kanno or Ogiwara in view of Watanabe with Hashizume so that a conductive layer is on both sides of the base material to have a double sided printed wiring board (see Ogiwara, [0001] which discloses a wiring board and Hashizume, [0108]). If the conductive layer is on both sides of the resin base, it would have been obvious to have the same surface properties on both sides as desirable surface structure for adhering a conductive layer to each side. 
In the alternative, claim(s) 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno or Ogiwara in view of Hashizume as applied to claim 7, 10, 11, or 12 above, and further in view of Watanabe.
Kanno or Ogiwara in view of Hashizume discloses the liquid crystal polymer film of claim 7, 10, 11, or 12 as discussed above. 
To the extent, Kanno or Ogiwara in view of Hashizume is not considered to disclose the claimed Ra range, Watanabe discloses a metal seed and copper conductive layer formed on a thermoplastic liquid crystal polymer film where the polymer and layer have excellent affinity and adhesion ([0008]) and where the polymer film is plasma-treated to have an Ra of 10 to 100 nm and a maximum height Rz of 100 to 1000 nm ([0009] and [0014]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kanno or Ogiwara to have an Ra value in the range of 10 to 100 nm as taught in Watanabe to avoid defects that may occur in the metal seed layer and copper conductive layer formed on the liquid crystal polymer film while still maintaining adhesive force (Watanabe, [0014]). Further given, it is considered obvious for the conductive layer to be on both sides of the resin base as taught in Hashizume (see discussion above), it would have been obvious to have the same surface properties on both sides as desirable surface structure for adhering a conductive layer to each side.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 11-23 of copending Application No. 16/748,846 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims is the inclusion of a limitation defining the maximum height but if the ten point mean roughness is less than or equal to 1.5 microns as in claim 5 of Application ‘846, the maximum height based on the ratio would be less than 2.5 microns to less than 4.2 microns which overlaps the claimed range so the maximum height is rendered obvious by the claims of Application ‘846.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the alternative, claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 11-23 of copending Application No. 16/748,846 in view of Watanabe (JP 2005-297405 A).
Application ‘846 does not specifically claim a maximum height.
Watanabe discloses a metal seed and copper conductive layer formed on a thermoplastic liquid crystal polymer film where the polymer and layer have excellent affinity and adhesion ([0008]) and where the polymer film is plasma-treated to have an Ra of 10 to 100 nm and a maximum height Rz of 100 to 1000 nm ([0009] and [0014]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the claims in Application ‘846 to have an maximum height, Rz value in the range of 100 to 1000 nm as taught in Watanabe to avoid defects that may occur in the metal seed layer and copper conductive layer formed on the liquid crystal polymer film while still maintaining adhesive force (Watanabe, [0014]).
This is a provisional nonstatutory double patenting rejection



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783